DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 09/26/2022 with RCE for application with case number 16/830,762 (filed on 03/26/2020), in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 11 and 20 were previously cancelled. Claims 1-10 and 12-19 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2020.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 09/26/2022 have been fully considered and are addressed as follows:
Regarding Interview summary: Examiner refers to interview summary mailed on 09/28/2022 for any agreement made with the applicant during the interview.
Regarding the claim rejections under 35 USC §102(a)(2) & USC §103:  Applicant’s arguments regarding the rejections of the claims 1-9 and 12-18 as being unpatentable over the prior art of Ranga (US 2021/0201052 A1) in view of the prior art of Mandi (US 11,112,795 B1) and further in view Casas (US 2021/0272018 A1), and the rejections of claims 10 & 19 as being unpatentable over Ranga, as modified by Mandi & Casas and further in view  of Modalavalasa (US 2021/0096571 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“The applied references neither teach nor suggest "encode/encoding roadway-topology data representing the plurality of segments using a graph neural network (GNN)," as recited in independent claims 1, 12, and 14. …. As a simple Google search confirms, it is well known in the art that a graph neural network is used to perform inference on data described by graphs (nodes, edges, etc.) … Ranga is silent regarding data represented as graphs … Ranga is also silent regarding roadway-topology data …Casas does not teach or suggest that the GNN in question encodes "roadway-topology data representing the plurality of segments” … Casas does not say how the map or graph depicting roadway topology (the nodes and edges mentioned above) is generated; the reference never expressly states or even implies that this function is performed by the GNN …” (see Remarks pages 8-10; emphasis added)

The examiner respectfully disagrees. While it is admitted by applicant that “it is well known in the art that a graph neural network is used to perform inference on data described by graphs” (see Remarks page 8), Examiner pointes Ranga’s prior art, in ¶9, ¶¶39-42 and ¶59-65, which clearly discloses the generation of a segmentation map by applying a neural network architecture [i.e., graph neural network] to classify each pixel in the video frames [i.e., roadway images] as one of a plurality of predefined classes, wherein the pixel classification is done using a semantic scene segmentation technique by passing the input images through an encoder-decoder architecture to generate a scene description [i.e., encoded roadway-topology]. In addition, Casas’s prior art, in ¶38, ¶51, ¶96, ¶117 which also discloses the well-known spatially-aware graph neural network, further discloses the leverage implementation of a road topology graph representation where the nodes encode road topology segments as recited in the Non-Final Office Action mailed on 08/23/2022 and outline below.
In response to Applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., “how the map or graph depicting roadway topology is generated”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (see also Marchetti-Bowick et al. (US 2021/0004012 A1), which is a prior art made of record and not relied upon and is considered pertinent to applicant’s disclosure).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.





Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-9 and 12-18 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2021/0201052 A1 by Ranga et al. (hereinafter “Ranga”) in view of Patent No. US 11,112,795 B1 to Mandi et al. (hereinafter “Mandi”), and further in view of PG Pub. No. US 2021/0272018 A1 to Casas et al. (hereinafter “Casas”)



As per claim 1,  Ranga teaches a system for predicting a trajectory of a road agent (Ranga, in Title, Abstract & ¶¶[0001]-[0013], discloses automated driving and more specifically to predicting intention of a user sharing the road with a vehicle. Ranga’s disclosed Methods, apparatuses, and computer-readable media are disclosed for estimating intentions of a vulnerable road user (VRU) [i.e., road agent] on or around a roadway), the system comprising:
one or more sensors (Ranga, in ¶[0004], discloses a vehicle equipped with one or more sensors. Ranga, in Fig. 1 [reproduced here for convenience] & ¶¶[0030]-[0037], further discloses sensors 130 that comprises any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and an environment external to the vehicle);
one or more processors (Ranga, in Fig. 1, ¶[0012] & ¶¶[0030]-[0037], discloses a computer system including at least one processor. Ranga disclosed vehicle control unit 112 also includes a processor configured to execute a software application); and
a memory communicably coupled to the one or more processors and storing (Ranga, in Fig. 1, ¶[0012] & ¶¶[0030]-[0037], discloses a computer system including at least one processor and a memory coupled to the at least one processor. Ranga disclosed vehicle control unit 112 also includes a processor configured to execute a software application):
a prediction module including instructions that when executed by the one or more processors cause the one or more processors to (Ranga, in Fig. 1, ¶¶[0012] & ¶¶[0030]-[0037], discloses a computer system including at least one processor and a memory coupled to the at least one processor. Ranga disclosed vehicle control unit 112 also includes a processor configured to execute a software application. Ranga further discloses the ADAS system that includes a VRU intent prediction module 116):


    PNG
    media_image1.png
    699
    532
    media_image1.png
    Greyscale

Ranga’s Fig. 1

receive sensor data from the one or more sensors (Ranga, in ¶¶[0004]-[0013], discloses the method that includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. Ranga, in Fig. 1 & ¶¶[0030]-[0037], further discloses the vehicle control unit 112 that includes a processor configured to execute a software application that processes sensor information. The disclosed sensors 130 comprises any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and an environment external to the vehicle. Ranga, in Fig. 6 [reproduced here for convenience] & ¶¶[0057]-[0065], discloses at 610, a computer system of a vehicle equipped with one or more sensors obtains a sequence of video frames corresponding to a scene external to the vehicle);
discretize a roadway into a plurality of segments (Ranga, in Fig. 3, ¶[0009] & ¶[0039], discloses the computer system generates the segmentation map. Ranga, in Fig. 6 & ¶¶[0059]-[0065], further discloses at 630, the computer system generates a segmentation map of the scene using one or more of the video frames);
encode roadway-topology data representing the plurality of segments using a graph neural network (GNN) (Ranga, in ¶[0009], discloses the computer system that generates the segmentation map; by applying a neural network architecture [implies graph neural network] to one or more of the video frames to classify each pixel in the video frames as one of a plurality of predefined classes. Each class may correspond to a segment in the segmentation map. Ranga, in Fig. 3 & ¶¶[0039]-[0042], further discloses the perception module utilizes a segmentation deep neural network [implies graph neural network] that classifies each pixel of an input image to belong to one of several known classes of objects. In one example, the pixel classification may be done using a semantic scene segmentation technique by passing the input images through an encoder-decoder architecture to generate a scene description. Outputs of the perception module is a scene segmentation mask. Ranga further discloses that the semantic segmentation module 310 associates all the pixels of the scene with their respective classes and outputs a full scene description that can be correlated to the 2D spatial location of the persons in scene. Ranga further disclose in one embodiment, the semantic segmentation module 310 utilizes an encoder decoder architecture, for an example, a VGG or ResNet deep neural network model as an Encoder that is pre-trained on known datasets such as ImageNet, along with a Unet or fully convolutional network (FCN) decoder neural network. In one example, the model takes an image as input and uses 2D CNN layers with some pooling layers and batch normalization to encode the scene. Furthermore, the model uses a decoder to reconstruct a full resolution segmentation mask. The model is trained against annotated semantic segmentation data to match each pixel to a proper class. Ranga, in ¶¶[0059]-[0065], also discloses the computer system generates the segmentation map by applying a neural network architecture to the sequence of video frames to classify each pixel in the sequence of video frames as one of a plurality of predefined classes, each class corresponding to a segment in the segmentation map. Ranga’s discloses computer system estimates the one or more behavior states by applying a neural network architecture to a continuous sequence of poses of each of the one or more VRUs to select a behavior state for the VRU from among a plurality of predefined behavior states. Ranga’s mentioned steps of detecting, generating and estimating are performed using a holistic deep learning neural network model by sequentially correlating the estimated pose of the one or more VRUs and their corresponding behavior state with a segmented scene in the vicinity of each of the VRUs), wherein the sensor data includes the encoded roadway-topology data representing the plurality of segments (Ranga, in Fig. 6 & ¶¶[0059]-[0065], discloses at 630, the computer system generates a segmentation map of the scene using one or more of the video frames [i.e., sensor data]. Ranga, in one embodiment, further discloses the segmentation map is performed on each frame of video or image); and

    PNG
    media_image2.png
    719
    948
    media_image2.png
    Greyscale

Ranga’s Fig. 6
analyze the sensor data to generate a predicted trajectory of the road agent, wherein the predicted trajectory includes  (Ranga, in ¶¶[0004]-[0013], discloses the method for obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs [Vulnerable Road Users] in the sequence of video frames. The detecting includes estimating pose [i.e., primitives having an associated duration] of each of the detected one or more VRUs. The computer system further generates a segmentation map of the scene using one or more of the video frames and estimates one or more intention probabilities [i.e., predicted trajectory of the road agent] using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRU. Ranga, in Fig. 1 & ¶¶[0028]-[0037], further discloses the combination of short-term discrete activity [i.e., at least one primitive in the sequence of primitives having an associated duration] recognition and future continuous [i.e., determined in accordance with a dynamic timescale] trajectory prediction summarizes the intention for VRUs [i.e., predicted trajectory of the road agent] and provides an accurate input to a path-planning module in the autonomous vehicle. Ranga’s method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [i.e., dynamic timescale] trajectories weighing from the past history of state and spatial inputs [i.e., sequence of the plurality of primitives]. Ranga’s disclosed vehicle control unit 112 includes a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path. Ranga in Fig. 3, Fig. 4, Fig. 6 [all reproduced here for convenience] & ¶¶[0057]-[0065], further discloses at 620, the computer system detects one or more VRUs in the sequence of video frames, and estimates pose of each of the detected one or more VRUs. At 630, the computer system generates a segmentation map of the scene using one or more of the video frames. At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRUs); and
                                                   
    PNG
    media_image3.png
    577
    882
    media_image3.png
    Greyscale

                                         Ranga’s Fig. 3

  
    PNG
    media_image4.png
    583
    811
    media_image4.png
    Greyscale

                              Ranga’s Fig. 4



    PNG
    media_image5.png
    531
    931
    media_image5.png
    Greyscale

                                Ranga’s Fig. 5

a control module including instructions that when executed by the one or more processors cause the one or more processors to control one or more aspects of operation of an ego vehicle
based, at least in part, on the predicted trajectory of the road agent (Ranga, in ¶¶[0004]-[0013], discloses that each intention probability is corresponded to one of the detected one or more VRUs. The computer system further adjusts one or more automated driving actions based on the estimated one or more intention probabilities. Ranga, in Fig. 1 & ¶¶[0032]-[0037], further discloses the vehicle control unit 112 includes a processor configured to execute a software application that process sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path). Ranga also discloses a vehicle control subsystem 110 that includes an advanced driver assistance system (ADAS) 114, which comprise hardware (e.g., an actuator) and/or software that enables autonomous performance of an advanced driver assistance system. Ranga’s disclosed ADAS system 114 comprises a set of instructions that coordinate between one or more vehicle control units 112 ( e.g., a power steering control unit and/or a powertrain control module) and one or more sensors 130 (e.g., a camera, a radar sensor, an ultrasonic sensor, and/or a LIDAR sensor) to identify VRUs and their trajectories, detect an imminent collision and actuate automatic emergency braking. Ranga, in Fig. 5, Fig. 6 [both reproduced here for convenience] & ¶¶[0057]-[0065], further discloses at 650, the computer system adjusts one or more automated driving actions based on the estimated one or more intention probabilities, wherein the automated driving action might be changing the trajectory of an automated or autonomous vehicle to avoid hitting the pedestrian that is about to enter the roadway or activating the automatic emergency braking system to avoid hitting the pedestrian).
Ranga does not explicitly teach wherein each primitive in the ordered sequence of the plurality of primitives is a frequently occurring maneuver.
Mandi; in Col. 1 Ln. 10-28 &  Col. 7 Ln. 20-28 that is was old and well known at the time of filing in the art of autonomous vehicle, clearly discloses the predicted trajectory includes an ordered sequence of a plurality of primitives, wherein each primitive in the ordered sequence of the plurality of primitives is a frequently occurring maneuver (Mandi, in Col. 1 Ln. 10-28, discloses the autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals is analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well. Mandi, in Col. 7 Ln. 20-28, further disclosed the prediction subsystem 202 that is configured to predict future paths as a series [i.e., ordered sequence] of maneuvers- of objects or vehicles [i.e., predict trajectory of the road agent includes order sequence of a frequently occurring maneuver] based on sensor signals generated by the plurality of sensor systems 102-104. Mandi’s prediction subsystem 202 utilizes computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict the future paths. In an example, the disclosed prediction subsystem 202 predicts future paths of the objects for a period of time ranging from 10-12 seconds).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ranga in view of Mandi, as both inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54).
While Ranga, in certain embodiments, implicitly requires discretize a roadway into a plurality of segments to generates a segmentation map of the scene using one or more of the video frames (see Ranga’s Fig. 3, in Fig. 6, ¶[0009], ¶[0039] & ¶¶[0059]-[0065]), it does not explicitly recite “subdividing” a roadway into a plurality of segments.
Casas teaches, in ¶38, ¶51, ¶96, ¶117 that is was old and well known at the time of filing in the art of autonomous vehicle, discretize a roadway into a plurality of segments (Casas, in ¶38, discloses to encode road topology segments. Casas, in ¶¶5-7, ¶51, ¶96, ¶117, further discloses autonomous vehicles that probabilistically predict the future location(s) of observed objects (e.g., other vehicles, bicyclists, pedestrians, etc.). To this end, Casas’s example implementations leverage a road geometry or topology graph representation where the nodes encode road topology segments and the edges represent relationships between the segments such as neighborhood, predecessor, and successor. Casas also discloses an objection motion prediction unit (510) that is configured to process the sensor data with a machine-learned object motion prediction model to obtain a predicted location probability distribution for a future location of the object at one or more future times. Furthermore, Casas’s disclosed machine-learned object motion prediction model includes a spatially-aware graph neural network combined with a multi-layer perceptron parameterized as a mixture of Gaussians).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ranga & Mandi further in view of Casas, as all inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and the surroundings and the combination would provide for ultimately enables autonomous vehicle motion planning with improved safety and rider comfort (see Casas’s ¶19).

 As per claim 2, Ranga as modified by Mandi & Casas teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Ranga further teaches wherein the road agent is one of another vehicle, a motorcycle, a scooter, a bicycle, and a pedestrian (Ranga, in ¶[0003], discloses an automated or autonomous vehicle needs to identify and estimate trajectories of all the other vehicles, pedestrians, humans riding bikes, scooters and other devices in order to safely navigate the road. Ranga, in ¶¶[0022]-[0025], further discloses the term "Vulnerable Road User" (VRU) [i.e., road agent] is used herein to refer to a class of Pedestrians, cyclists, humans on motorbikes, humans riding scooters, and the like. In general, VRU refers to any human on or around a roadway that directly interacts with vehicles on roads, And, for urban use cases, it is very important to perceive and predict intentions of pedestrians and other VRUs. Certain embodiments disclose a system for estimating and predicting intentions of one or more VRU s in the surroundings of a vehicle. Intention of a VRU are estimated using a combination of current activities of the VRU, its interactions with other vehicles and VRUs, and long-term trajectories defining future motion of the VRUs. Ranga, in Fig(s). 7A-B & ¶[0068], discloses as FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 3, Ranga as modified by Mandi & Casas teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches wherein the road agent and the ego vehicle are one and the same vehicle (Ranga, in ¶¶[0022]-[0025], discloses in certain embodiments a system for estimating and predicting intentions of one or more VRUs in the surroundings of a vehicle. Intention of a VRU are estimated using a combination of current activities of the VRU, its interactions with other vehicles and VRUs, and long-term trajectories defining future motion of the VRUs. Ranga, in Fig. 1 & ¶¶[0030]-[0041], Further discloses determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path [implies predicted trajectory of the ego vehicle]. Sensors 130 comprises any number of devices that provide information about the vehicle [ego/ same vehicle] in which vehicle system 100 is deployed and/or an environment external to the vehicle [implies road agent]. Ranga’s intent prediction module 230 receives estimated trajectory of the VRUs and their activity state as an input and outputs a probability that the VRU's intended path will cross the vehicle’s path. Ranga, in ¶¶[0055]-[0068], discloses the intention probability prediction module estimates the probability that the VRU is going to cross the future trajectory of the vehicle [implies predicted trajectory of the ego vehicle], wherein the autonomous car needs to estimate correctly the intentions of road users (e.g., VRUs, cars, ... ) to plan its trajectory and maneuvers accordingly. For any delivery robot (food, groceries, last mile etc.), the robot has to constantly engage with pedestrians and cyclists on curb and navigate). Ranga also discloses the automated system uses the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 4, Ranga as modified by Mandi & Casas teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Ranga further teaches wherein the one or more of starting, stopping, following another road agent, passing another road agent, turning left, turning right, changing lanes, and making a U-turn (Ranga, in Fig. 1 & ¶¶[0028]-[0041], discloses the combination of short-term discrete activity [i.e., primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle, then  determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path. Ranga’s intent prediction module 230 receives estimated trajectory of the VRUs and their activity state as an input and outputs a probability that the VRU's intended path will cross the vehicle's path. Ranga, in Fig. 4, Fig. 5 “Crossing State”, ¶¶[0044]-[0055] & ¶[0063], further discloses the intention probability prediction module receives VRU activity states (e.g., gait, attention, facing, crossing, etc.) and VRU trajectory as an input. The intention probability prediction module estimates a probability for intention of that each of the VRUs is going to cross the future trajectory of the vehicle. For example, if a first pedestrian is standing next to a crosswalk [i.e., stopping] and actively pays attention to the red/green crossing lights, the intent probability for crossing the roadway for this first pedestrian will be high … if a second pedestrian is standing at an intersection [i.e., stopping], but it is close to the side of the building rather than the roadway, and is talking on his/her phone, the crossing intention probability for the second pedestrian is lower than the first pedestrian. Ranga, in Fig(s). 7A-B & ¶¶[0066]-[0068], also discloses the probability of this pedestrian passing the roadway and crossing path with the vehicle, and the probability of this pedestrian intending to cross the road in the next few time stamps is at 0.82).
Ranga does not explicitly teach includes an ordered sequence of a plurality of primitives.
Mandi; in Col. 1 Ln. 10-28, Col. 7 Ln. 20-28 & Col. 8 Ln. 4-9 that is was old and well known at the time of filing in the art of autonomous vehicle, clearly discloses includes an ordered sequence of a plurality of primitives (Mandi, in Col. 1 Ln. 10-28, discloses the autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals is analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well. Mandi, in Col. 7 Ln. 20-28, further disclosed the prediction subsystem 202 that is configured to predict future paths as a series [i.e., ordered sequence] of maneuvers- of objects or vehicles [i.e., predict trajectory of the road agent includes order sequence of a frequently occurring maneuver] based on sensor signals generated by the plurality of sensor systems 102-104. Mandi’s prediction subsystem 202 utilizes computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict the future paths. In an example, the disclosed prediction subsystem 202 predicts future paths of the objects for a period of time ranging from 10-12 seconds. Mandi, in Col. 8 Ln. 4-9, also discloses the maneuver data 300 includes an identifier for a maneuver type 302 that is, in a non-limiting example, maintaining a heading (i.e., going straight), a left turn, a right tum, a U-tum, changing lanes, merging, parking, parallel parking, navigating a traffic circle, backing-up and/or braking).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ranga & Casas further in view of Mandi, as all inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54).

As per claim 5, Ranga as modified by Mandi & Casas teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Ranga further teaches wherein the associated duration that is determined in accordance with a dynamic timescale depends upon one or more predetermined conditions being satisfied (Ranga, in ¶¶[0004]-[0013], discloses a method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs in the sequence of video frames. The detecting includes estimating pose [i.e., primitives having an associated duration] of each of the detected one or more VRUs, then estimates one or more intention probabilities [i.e., predicted trajectory of the road agent] using estimated pose of the one or more VRUs. Each intention probability corresponds to one of the detected one or more VRU. Ranga, in Fig. 1 & ¶¶[0028]-[0037], discloses the combination of short-term discrete activity [i.e., primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle … Ranga’s method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [i.e., dynamic timescale] trajectories weighing from the past history of state and spatial inputs. Ranga disclosed vehicle control unit 112 includes a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path. Ranga’s disclosed sensors 130 comprises any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and an environment external to the vehicle. Ranga, in Fig. 3, Fig. 4, Fig. 6 [all reproduced here for convenience] & ¶¶[0057]-[0065], further discloses at 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, and estimates pose of each of the detected one or more VRUs. At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs, wherein each intention probability corresponds to one of the detected one or more VRUs. Ranga, in Fig(s). 7A-B & ¶¶[0066]-[0068], also discloses as FIG. 7A illustrates an example image that is marked with outputs of the activity prediction module. As shown in FIG. 7A, two pedestrians are walking on or towards a roadway. The first pedestrian 710 is facing left, and is walking distracted. The probability of this pedestrian passing the roadway and crossing path with the vehicle is 0.97. The other pedestrian 720 is still on the sidewalk, is holding a device and is facing left, walking and is aware of his surroundings. Probability of  this pedestrian intending to cross the road [i.e., predetermined conditions being satisfied] in the next few time stamps [i.e., associated duration that is determined in accordance with a dynamic timescale] is at 0.82. FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 6, Ranga as modified by Mandi & Casas teaches the system of claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Ranga further teaches wherein the one or more predetermined conditions include one or more of:
a road agent in cross-traffic passing by at an intersection;
an elapsing of a predetermined time period;
a traffic signal changing from a first state to a second state;
completing a tum; and
arriving at intersection (Ranga, in ¶¶[0004]-[0013], discloses a method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs in the sequence of video frames. The detecting includes estimating pose [i.e., primitives having an associated duration] of each of the detected one or more VRUs, then estimates one or more intention probabilities [i.e., predicted trajectory of the road agent] using estimated pose of the one or more VRUs. Each intention probability corresponds to one of the detected one or more VRU. Ranga, in Fig. 1 & ¶¶[0028]-[0037], discloses the combination of short-term discrete activity [i.e., primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle … Ranga’s method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [i.e., dynamic timescale] trajectories weighing from the past history of state and spatial inputs. Ranga disclosed vehicle control unit 112 includes a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path. Ranga’s disclosed sensors 130 comprises any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and an environment external to the vehicle. Ranga, in Fig. 3, Fig. 4, Fig. 6 [all reproduced here for convenience] & ¶¶[0057]-[0065], further discloses at 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, and estimates pose of each of the detected one or more VRUs. At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs, wherein each intention probability corresponds to one of the detected one or more VRUs. Ranga, in Fig(s). 7A-B & ¶¶[0066]-[0068], also discloses as FIG. 7A illustrates an example image that is marked with outputs of the activity prediction module. As shown in FIG. 7A, two pedestrians are walking on or towards a roadway. The first pedestrian 710 is facing left, and is walking distracted. The probability of this pedestrian passing the roadway and crossing path with the vehicle is 0.97. The other pedestrian 720 is still on the sidewalk, is holding a device and is facing left, walking and is aware of his surroundings. Probability of  this pedestrian intending to cross the road [i.e., predetermined conditions being satisfied] in the next few time stamps [i.e., associated duration that is determined in accordance with a dynamic timescale] is at 0.82. FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 7, Ranga as modified by Mandi & Casas teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Ranga further teaches wherein the instructions in the prediction module to analyze the sensor data to generate the predicted trajectory of the road agent include instructions to use of one or more of:
a Kalman filter;
a generative adversarial network (GAN); and
a fully-connected convolutional neural network (CNN) (Ranga, in ¶¶[0049]-[0053], discloses current methods in the art such as Socially Acceptable Trajectories with Generative Adversarial Networks (Social GAN)/ Social LSTM from academic research present idea of social learning using feature pooling for pedestrians).

As per claim 8, Ranga as modified by Mandi & Casas teaches the system of claim 7, accordingly, the rejection of claim 7 above is incorporated. 
Ranga further teaches wherein a framework of the GAN includes a long short-term memory (LSTM) network (Ranga, in ¶¶[0049]-[0053], discloses current methods in the art such as Socially Acceptable Trajectories with Generative Adversarial Networks (Social GAN)/Social LSTM from academic research present idea of social learning using feature pooling for pedestrians).

As per claim 9, Ranga as modified by Mandi & Casas teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Ranga further teaches comprising a primitives identification module including instructions that when executed by the one or more processors cause the one or more processors to analyze historical driving data that includes road-agent trajectories to identify a set of primitives from which the (Ranga, in Fig. 2, Fig. 3, Fig. 4 & ¶¶[0029]-[0044], discloses the method herein perceives and understands the human behaviors and temporally predicts continuous trajectories weighing from the past history of state and spatial inputs. Ranga’s perception module 210 detects, identifies and localizes VRUs in the scene. Furthermore, the perception module estimates a two dimensional (2D) pose and a 3D bounding box for each detected VRU in the scene. Ranga’s behavior prediction module 220 receives a history of past locations of one or more VRUs and outputs the future possible pixel locations of all the VRUs in the scene. Ranga’s activity prediction module 410 uses a sequence of past history of 2D VRU poses, bounding boxes of each VRU for the past N frames to recognize the following classes or states. During inference, by using an input history of VRU locations in the past N frames, the trajectory prediction module predicts the possible future pixel locations of all the VRUs in the scene).
Ranga does not explicitly teach includes an ordered sequence of a plurality of primitives.
Mandi; in Col. 1 Ln. 10-28 & Col. 7 Ln. 20-28 that is was old and well known at the time of filing in the art of autonomous vehicle, clearly discloses includes an ordered sequence of a plurality of primitives (Mandi, in Col. 1 Ln. 10-28, discloses the autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals is analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well. Mandi, in Col. 7 Ln. 20-28, further disclosed the prediction subsystem 202 that is configured to predict future paths as a series [i.e., ordered sequence] of maneuvers- of objects or vehicles [i.e., predict trajectory of the road agent includes order sequence of a frequently occurring maneuver] based on sensor signals generated by the plurality of sensor systems 102-104. Mandi’s prediction subsystem 202 utilizes computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict the future paths. In an example, the disclosed prediction subsystem 202 predicts future paths of the objects for a period of time ranging from 10-12 seconds).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ranga & Casas further in view of Mandi, as all inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54).


As per claims 11 & 20, have been canceled.















Claims 10 & 19 are rejected under 35 USC §103 as being unpatentable over Ranga (PG Pub. No. US 2021/0201052 A1) as modified by Mandi (Patent No. US 11,112,795 B1) & Casas (PG Pub. No. 2021/0272018 A1), and further in view of PG Pub. No. US 2021/0096571 A1 to Modalavalasa et al. (hereinafter “Modalavalasa”)

As per claim 10, Ranga as modified by Mandi & Casas teaches the system of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Ranga further teaches wherein the instructions in the primitives identification module to analyze historical driving data include instructions to apply  (Ranga, in ¶[0025], discloses the intent prediction system utilizes an end-to-end trained deep neural network mode that classifies activities of the VRUs [i.e., clustering] and forecasts their future trajectories using sequences of video frames as input). Ranga, in ¶[0039], further discloses the perception module 210 detects, identifies and localizes VRUs in the scene, and utilizes a segmentation deep neural network that classifies each pixel of an input image to belong to one of several known classes of objects [i.e., clustering]. In one example, the pixel classification may be done using a semantic scene segmentation technique by passing the input images through an encoder-decoder architecture to generate a scene description. Outputs of the perception module may include 2D bounding box, key points, scene segmentation mask and the like. In addition, the perception module 210 detects objects in the scene using an image or video frame as an input. Ranga, in ¶[0042], discloses the semantic segmentation module 310 that uses a VGG or ResNet deep neural network model as an Encoder that is pre-trained on known datasets such as ImageNet, along with a Unet or fully convolutional network (FCN) decoder neural network. In one example, Ranga’s disclosed model takes an image as input and uses 2D CNN layers with some pooling layers and batch normalization to encode the scene. Furthermore, the model uses a decoder to reconstruct a full resolution segmentation mask. The model is trained against annotated semantic segmentation data to match each pixel to a proper class. In the case of scene segmentation, the output includes classification of each pixel into a set of predefined classes [clustering], such as persons, landmarks, cars, roads, curbs, traffic signs, etc. Ranga, in Fig. 6 & ¶¶[0057]-[0065], also discloses the computer system classifies each segment of the scene to one of multiple classes of objects in the scene [i.e., clustering]. At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs and the segmentation map. Each intention probability may correspond to one of the detected one or more VRUs. Ranga’s computer system estimates the one or more intention probabilities by analyzing social interactions between the one or more VRUs and one or more classes corresponding to objects in the segmentation map, estimates the one or more intention probabilities by first estimating the one or more behavior states based at least on the estimated pose of the one or more VRUs using a multi-task model, and utilizing the estimated behavior states to estimate the one or more intention probabilities).
Ranga, Mandi & Casas do not explicitly teach one of k-means clustering, generic vector quantization, and categorial probability distributions to the historical driving data.
Modalavalasa; in ¶19, ¶50, ¶67 & ¶115 that is was old and well known at the time of filing in the art of autonomous vehicle; discloses one of  k-means clustering, generic vector quantization, and categorial probability distributions to the historical driving data (Modalavalasa, in ¶[0019], ¶[0050] & ¶[0067] discloses a computing device groups similar scenarios represented in the log data. For example, scenarios can be grouped together using, for example, k-means clustering … all junction segments that conform to some range of metrics or attributes can be grouped together (e.g., using k-means …) … clustering (e.g., using k-means or the like) parameterizations of the log data. Modalavalasa, in ¶[0115], discloses the said computing device groups similar scenarios represented in the log data [i.e., historical driving data]. For example, scenarios can be grouped together using, for example, k-means clustering … the scenario parameter can be associated with a vehicle or an object (e.g., a pose, a speed, etc.)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ranga, Mandi & Casas further in view of Modalavalasa, as all inventions are directed to the same field of endeavor - determining a drive path and guide the autonomous vehicle through the environment that contains dynamic objects (e.g., vehicles, pedestrians, animals, and the like) and the combination would provide for the determination to group similar scenarios represented in the log data using one of well-known crusting algorithms in order to reduce the required amount of computational resources (see at least Modalavalasa’s ¶¶[0002]-[0004] & ¶[0019]).

Regarding claims 12-13 and 14-19, the claims are directed towards instructions stored in a non-transitory computer-readable medium and a method, respectively, that would be performed by the system as configured in claims 1-10. The cited portions of Ranga, Mandi, Casas and Modalavalasa used in the rejections of claim 1-10 teach the operation of the system to perform the instructions and methods of claims 12-13 and 14-19, respectively. Therefore, claims 12-19 are rejected under the same rationales used in the rejections of claims 1-10 as outlined above.














	Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Marchetti-Bowick et al. (US 2021/0004012 A1) discloses determining a set of candidate paths that the object may follow in the environment based at least in part on the spatial relationships between at least two lanes of the road network. Marchetti-Bowick, in FIG. 6 [reproduced here for convenience], illustrates a block diagram depicting a process of jointly predicting occupancy over a lane graph using graph convolutional networks (GCNs), wherein Fig. 6 depicts a set of candidate paths represented as lane segments A-L of a road network.

    PNG
    media_image6.png
    466
    953
    media_image6.png
    Greyscale

Marchetti-Bowick’ Fig. 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        	
	/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661